12-5130
     United States v. Needham

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of January, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                DENNY CHIN,
 8                CHRISTOPHER F. DRONEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       United States of America,
13                Appellee,
14
15                    -v.-                                               12-5130
16
17       Derrilyn Needham,
18                Defendant-Appellant,
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        Marjorie M. Smith, Brooklyn, New
22                                             York.
23
24       FOR APPELLEES:                        Jennifer G. Rodgers, Assistant
25                                             United States Attorney (John J.
26                                             O’Donnell, Assistant United
27                                             States Attorney, on the brief),
28                                             for Preet Bharara, United States

                                                  1
 1                              Attorney for the Southern
 2                              District of New York, New York,
 3                              New York.
 4
 5        Appeal from a judgment of the United States District
 6   Court for the Southern District of New York (Pauley, J.).
 7
 8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 9   AND DECREED that the judgment of the district court be
10   AFFIRMED.
11
12        Derrilyn Needham appeals from a judgment of conviction
13   in the United State District Court for the Southern District
14   of New York (Pauley, J.), entered on her plea of guilty to
15   eleven Hobbs Act robberies, multiple weapons charges, and
16   drug and robbery conspiracies. On appeal, Needham argues
17   that the district court abused its discretion by improperly
18   considering the factors listed in 18 U.S.C. § 3553(a) in
19   sentencing her to 360 months’ imprisonment. We assume the
20   parties’ familiarity with the underlying facts, the
21   procedural history, and the issues presented for review.
22
23        A district court’s sentence is reviewed for
24   reasonableness under an abuse of discretion standard. Gall
25   v. United States, 552 U.S. 38, 46 (2007). This
26   reasonableness review “encompasses two components:
27   procedural review and substantive review.” United States v.
28   Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc). “A
29   district court commits procedural error where it fails to
30   calculate the Guidelines range (unless omission of the
31   calculation is justified), makes a mistake in its Guidelines
32   calculation, . . . treats the Guidelines as mandatory[,]
33   . . . does not consider the § 3553(a) factors, or rests its
34   sentence on a clearly erroneous finding of fact.” Id. at
35   190 (citations omitted). In reviewing for substantive
36   reasonableness, we “take into account the totality of the
37   circumstances, giving due deference to the sentencing
38   judge’s exercise of discretion,” Cavera, 550 F.3d at 190,
39   and “we will not substitute our own judgment for the
40   district court’s on the question of what is sufficient to
41   meet the § 3553(a) considerations in any particular case,”
42   Id. at 189 (citation omitted). “We will instead set aside a
43   district court’s substantive determination only in
44   exceptional cases where the trial court’s decision ‘cannot
45   be located within the range of permissible decisions.’” Id.
46   (emphasis omitted) (citing United States v. Rigas, 490 F.3d
47   208, 238 (2d Cir. 2007)).

                                  2
 1        In sentencing Needham, the district court accurately
 2   calculated the Guidelines range and considered the
 3   applicable statutory factors, the written arguments of the
 4   parties (including the Government’s 5K1.1 letter), and the
 5   oral arguments. Judge Pauley explained in detail how he
 6   arrived at the 360-month sentence–which represented a
 7   substantial reduction from the applicable Guidelines range
 8   of 660 months to life imprisonment. Nothing more was
 9   required.
10
11        Needham contends that the district court “largely
12   ignored” the significance of her cooperation and the
13   “positive aspects of her conduct since [her incarceration],”
14   and asserts that it was unreasonable for the court impose a
15   sentence of 30 years when her co-conspirator, Ronald Knibbs,
16   was sentenced to 130 months. Needham is incorrect. Judge
17   Pauley cited Needham’s cooperation as the reason for its
18   downward departure from the Guidelines range, stating:
19   “[B]ecause of your cooperation, it is appropriate that I not
20   impose on you a sentence equivalent to life, and only
21   because of your cooperation will you have the chance to come
22   out of prison and be a contributing member of society.” And
23   Needham’s admitted involvement in approximately 40
24   robberies, including two that ended in murder, justifies the
25   imposition of a longer sentence than that imposed on co-
26   defendant Knibbs, who participated in 14 robberies. In
27   light of “all the circumstances presented,” Needham’s
28   sentence is reasonable. United States v. Florez, 447 F.3d
29   145, 158 (2d Cir. 2006) (discussing sentencing disparities
30   between codefendants).
31
32        For the foregoing reasons, and finding no merit in
33   Needham’s other arguments, we hereby AFFIRM the judgment of
34   the district court.
35
36                              FOR THE COURT:
37                              CATHERINE O’HAGAN WOLFE, CLERK
38
39
40
41
42




                                  3